Citation Nr: 0513413	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  98-05 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased disability rating for right 
knee arthritis, postoperative, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased disability rating for left 
knee arthritis, postoperative, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to August 
1995.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of  
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran has claims for increased disability ratings for 
his service-connected right and left knee disabilities.  The 
veteran has been afforded three VA examinations in August 
1997, January 1999, and October 2000.  In April 2005, 
however, the veteran's representative requested an additional 
examination because the most recent examination of record is 
nearly five years old.  Moreover, the three VA examinations 
of record did not assess the current severity of the 
veteran's service-connected right and left knee disabilities 
in terms of limitation of motion due to pain, excess 
fatigability, flare-ups (if any), and whether pain could 
significantly limit functional ability during flare- ups.

As a result, these examinations are insufficient as bases for 
a decision on the veteran's increased rating claims because 
the overall disability picture is not portrayed.  Though the 
examinations contained some findings addressing specific 
diagnostic codes, Beverly v. Brown, 9 Vet. App. 402 (1996), 
the examiners did not pointedly address certain factors in 38 
C.F.R. §§ 4.40 and 4.45, DeLuca v. Brown,  8 Vet. App. 202 
(1995) (holding that an examination must account for other 
regulatory provisions that may have an impact on the rating).  

Further, it appears that the veteran has had significant 
treatment of the knees since the 2000 examination.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of the right and left 
knee disabilities.  All indicated tests 
should be accomplished.  The claims 
folder and a copy of this REMAND must be 
made available to and be reviewed by the 
examiner prior to the examination.  The 
examination should include range of 
motion studies, commentary as to the 
presence of instability, and the extent 
of any painful motion or functional loss 
due to pain, weakness, and fatigability.

2.  After conducting any additional 
indicated development, the RO should 
again review the record and readjudicate 
the veteran's pending increased rating 
claims for his right and left 
disabilities.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




